NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER





                        NO. CAAP-11-0000114



               IN THE INTERMEDIATE COURT OF APPEALS


                      OF THE STATE OF HAWAI'I



             STATE OF HAWAI'I, Plaintiff-Appellee, v.

               TAMARA J. SHINE, Defendant-Appellant


      APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT

                     (CASE NO. 2P110-01895)


                     ORDER DISMISSING APPEAL

          (By: Nakamura, C.J., Leonard and Ginoza, JJ.)


          Upon review of the record, it appears that: (1) on


February 25, 2011, Defendant-Appellant Tamara Shine (Appellant)


filed a notice of appeal, but she did not pay the filing fee; 

(2) on May 19, 2011, the appellate clerk informed Appellant that

the filing fee was not paid and that the record cannot be

prepared and filed without payment of the filing fee or an order

allowing Appellant to proceed in forma pauperis pursuant to

Hawai'i Rules of Appellate Procedure (HRAP) Rule 24; (3) the

appellate clerk further informed Appellant that the matter would
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER


be called to the attention of the court on May 29, 2011 for such


action as the court deemed proper pursuant to HRAP Rule 11(c)(2),


including dismissal of the appeal; and (4) thereafter, Appellant


did not pay the filing fee, submit a motion to proceed in forma


pauperis, or request relief from default. 


          Therefore, IT IS HEREBY ORDERED that the appeal is


dismissed.


          DATED: Honolulu, Hawai'i, June 21, 2011.




                                       Chief Judge





                                       Associate Judge





                                       Associate Judge





                                 -2­